       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 1 of 57



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Attorneys for Stardock Systems, Inc.

12                               UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA

14                                          OAKLAND DIVISION

15   STARDOCK SYSTEMS, INC.,                       Case No.: 4:17-cv-07025-SBA
16                         Plaintiff,              THIRD AMENDED COMPLAINT FOR
                                                   TRADEMARK INFRINGEMENT UNDER THE
17          vs.                                    LANHAM ACT; COUNTERFEITING UNDER
                                                   THE LANHAM ACT; UNFAIR COMPETITION
18   PAUL REICHE III and ROBERT                    AND FALSE DESIGNATION OF ORIGIN
     FREDERICK FORD,                               UNDER THE LANHAM ACT; FALSE
19                                                 ADVERTISING UNDER THE LANHAM ACT
                           Defendants.             AND CALIFORNIA STATE LAW;
20                                                 TRADEMARK DILUTION UNDER THE
                                                   LANHAM ACT; COPYRIGHT
21                                                 INFRINGEMENT UNDER THE COPYRIGHT
                                                   ACT; SUBMISSION OF FALSE DMCA
22                                                 NOTICES UNDER THE COPYRIGHT ACT;
                                                   DECLARATORY JUDGMENT REGARDING
23                                                 OWNERSHIP OF COPYRIGHTS UNDER THE
                                                   COPYRIGHT ACT; TRADEMARK
24                                                 INFRINGEMENT AND UNFAIR
                                                   COMPETITION UNDER CALIFORNIA
25                                                 COMMON LAW; CONTRIBUTORY
                                                   TRADEMARK INFRINGEMENT UNDER
26                                                 CALIFORNIA COMMON LAW; TORTIOUS
                                                   INTERFERENCE WITH PROSPECTIVE
27                                                 ECONOMIC ADVANTAGE UNDER
28
                                        THIRD AMENDED COMPLAINT
                                                                                 Case No. 17-cv-07025-SBA
       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 2 of 57



 1                                                CALIFORNIA COMMON LAW; TORTIOUS
                                                  INTERFERENCE WITH CONTRACTUAL
 2                                                RELATIONS UNDER CALIFORNIA
                                                  COMMON LAW; AND DECLARATORY
 3                                                JUDGMENT REGARDING OWNERSHIP OF
                                                  TRADEMARKS UNDER THE LANHAM ACT
 4
                                                  DEMAND FOR JURY TRIAL
 5
     AND RELATED COUNTERCLAIM
 6

 7          1.      Plaintiff Stardock Systems, Inc. (“Plaintiff” or “Stardock”), by its undersigned

 8   attorneys, brings this complaint against Defendant Paul Reiche III (“Reiche”) and Defendant

 9   Robert Frederick Ford (“Ford”) (collectively, “Defendants” or “Reiche and Ford”), for

10   trademark infringement, counterfeiting, unfair competition and false designation of origin, false

11   advertising, trademark dilution and declaratory judgment regarding ownership of trademarks

12   under the Lanham Act, 15 U.S.C. §§ 1051 et seq., copyright infringement, submission of false

13   DMCA notices, and declaratory judgment regarding ownership of copyrights under the Copyright

14   Act of 1976, 17 U.S.C. §§ 101 et seq., and trademark infringement and unfair competition,

15   contributory trademark infringement and tortious interference with prospective economic

16   advantage and contractual relations under California common law.

17                                    JURISDICTION AND VENUE
18          2.      This Court has subject matter jurisdiction over Stardock’s claims pursuant to 15
19
     U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a) because these claims arise under the Lanham
20
     Act, 15 U.S.C. §§ 1114, 1116, 1125(a) and 1125(c) and the Copyright Act, 17 U.S.C. §§ 201,
21
     501(a) and 512.     In addition, supplemental jurisdiction over the related state law claims is
22

23   conferred upon this Court by 28 U.S.C. § 1367(a).

24          3.      This Court has personal jurisdiction over Defendants because, upon information

25   and belief, Defendants have regularly transacted, and continue to transact, business in this State;
26
     contract to supply goods and/or services in this State; are causing tortious injury by an act in this
27
                                                     -2-
28                                      THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 3 of 57



 1   State; and are causing tortious injury in this State by an act outside this State where they regularly
 2   do or solicit business, engage in other persistent courses of conduct and/or derive substantial
 3
     revenue from goods used or consumed, or services rendered, in this State.
 4
             4.      Defendants, upon information and belief, are residents of this State and otherwise,
 5
     have sufficient minimum contacts with this State, through at least the promotion, advertising,
 6

 7   marketing, offering for sale and/or sale of the Ghosts of the Precursors Game (as defined infra)

 8   and/or the Classic Star Control Games (as defined infra) within this State, such that this Court has

 9   personal jurisdiction over Defendants.
10
             5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because a
11
     substantial part of the acts complained of herein occurred in this judicial district and Defendants
12
     are subject to personal jurisdiction in this judicial district.
13
                                      INTRADISTRICT ASSIGNMENT
14

15           6.      A substantial part of the events and omissions giving rise to the claims in this case

16   occurred at least in the County of Marin, including but not limited to the marketing and
17   promotion of Defendants’ Ghosts of the Precursors Game, the offering for sale and/or sale of the
18
     Classic Star Control Games and the use of Stardock’s STAR CONTROL mark and other marks
19
     that are associated with the goodwill and reputation of the Stardock Marks (as defined infra) and
20
     the Classic Star Control Games. Accordingly, assignment to the San Francisco Division is proper
21

22   pursuant to Civil L.R. 3-2(e).

23                                               THE PARTIES

24           7.      Plaintiff Stardock Systems Inc. is a Michigan corporation with a principal place of
25   business at 15090 Beck Road Plymouth, Michigan 48170.
26

27
                                                        -3-
28                                        THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 4 of 57



 1           8.     Defendant Paul Reiche III is an individual with, upon information and belief, a last
 2   known place of residence at 2533 Laguna Vista Drive, Novato, California 94945-1562.
 3
             9.     Defendant Robert Frederick Ford is an individual with, upon information and
 4
     belief, a last known place of residence at 730 Eucalyptus Avenue, Novato, California 94947-
 5
     2835.
 6

 7                                    FACTUAL BACKGROUND

 8                 The Development and Ownership of the Classic Star Control Games

 9           10.    On October 7, 1988, Accolade, Inc. (“Accolade”) and Reiche entered into a
10
     license agreement pertaining to the development and publication of computer software programs
11
     (the “1988 Agreement”).
12
             11.    In the 1988 Agreement, Reiche purported to grant Accolade the exclusive license
13
     “to modify, duplicate, produce, package, promote, market, display, distribute, license, and
14

15   sublicense the computer software programs.” Reiche represented to Accolade that he alone, as

16   the Developer referenced in the 1988 Agreement, was the owner of the computer software
17   programs purported to be licensed.
18
             12.    In 1990, under the terms of the 1988 Agreement, Accolade developed and
19
     published Star Control, a science fiction video game focused on space combat and featuring
20
     space ship characters, aliens and other graphics (hereinafter “Star Control I”). Despite Reiche’s
21

22   representations in the 1988 Agreement that he alone owned the copyrights purported to be

23   licensed, upon information and belief, Reiche did not own any such copyrights.               Instead,

24   numerous authors, other than Reiche and Ford, were involved in the development of Star Control
25   I. Any copyrights arising from these authors’ contributions belonged to and were (and are likely
26
     still) owned by them individually.
27
                                                    -4-
28                                        THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 5 of 57



 1          13.     Later, in 1992, Accolade developed and published Star Control II: The Ur-Quan
 2   Masters, a sequel to Star Control I under the 1988 Agreement, and incorporating new characters,
 3
     space ships and alien races (hereinafter “Star Control II”). Despite Reiche’s representations in
 4
     the 1988 Agreement that he alone owned the copyrights purported to be licensed, upon
 5
     information and belief, Reiche did not own any such copyrights. Instead, numerous authors,
 6

 7   other than Reiche and Ford, were involved in the development of Star Control II. Any copyrights

 8   arising from these authors’ contributions belonged to and were (and are likely still) owned by

 9   them individually.
10
            14.     Subsequently, in 1996, Accolade published Star Control III, a sequel to Star
11
     Control II under the 1988 Agreement (hereinafter “Star Control III”). Upon information and
12
     belief, Reiche and Ford were offered the right of first refusal to help develop Star Control III but
13
     declined to participate and were not otherwise involved in the creation of the game.
14

15          15.     Star Control I, Star Control II, and Star Control III are collectively hereinafter

16   referred to as the “Classic Star Control Games.”
17          16.     Upon information and belief, pursuant to the 1988 Agreement, Accolade held the
18
     exclusive license to, inter alia, market, distribute and sell the Classic Star Control Games in
19
     exchange for the payment of certain royalties to Reiche.
20
            17.     Separate from the license grant, as defined in the 1988 Agreement, the 1988
21

22   Agreement also provided to Accolade the sole and exclusive right to create computer software

23   programs based on or derived from any characters, themes, settings or plot lines from the Classic

24   Star Control Games and any translation, port or adaptation of the Classic Star Control Games in
25   exchange for the payment of certain royalties to Reiche.
26

27
                                                    -5-
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 6 of 57



 1             18.   Also, pursuant to the 1988 Agreement, Accolade was the owner of the title,
 2   packaging concept, and packaging design in and to the Classic Star Control Games and any and
 3
     all trademarks and other intellectual property rights adopted and used by Accolade in the
 4
     marketing and publishing thereof, including but not limited to product names/titles, sub-
 5
     names/titles, cover art, characters (e.g., aliens), alien race names, characters names, spaceship
 6

 7   names and spaceship designs, which include but are not limited to the following marks: STAR

 8   CONTROL, THE UR-QUAN MASTERS, PRECURSORS, FRUNGY, SUPER MELEE, ORZ,

 9   UR-QUAN, SYREEN, SPATHI, ANDROSYNTH, CHENJESU, ILWRATH, PKUNK,
10
     ARILOU, VUX, MELNORME, YEHAT, TAALO, DNYARRI, FWIFFO, CHMMR, DRUUGE,
11
     CRIMSON CORPORATION, and any and all marks associated therewith; and all copyrights and
12
     proprietary rights in the derivative works and derivative products other than those purported to be
13
     owned by Reiche (collectively the “Accolade Star Control IP”).
14

15             19.   Specifically, Paragraph 11.5 of the 1988 Agreement provides that “Any

16   trademarks adopted and used by Publisher in the marketing of the Work, Derivative Works, and
17   Derivative Products are the sole property of Publisher… Developer understands and agrees that
18
     it may not use the trademarks of Publisher in any way without permission of Publisher.
19
     Developer further understands and acknowledges that Developer acquires no rights to such
20
     trademarks by Publisher’s use thereof in connection with the Work or any Derivative Works or
21

22   Derivative Products, and that Publisher is free to use any such trademarks in connection with

23   another work or product at any time before or after the term of this Agreement.” (Emphasis

24   added).
25             20.   Paragraph 11.4 of the 1988 Agreement further provides that “Publisher shall be
26
     the owner of the copyright and all other proprietary rights in all Derivative Works by Publisher
27
                                                    -6-
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 7 of 57



 1   and Derivative Products, subject to Developer’s copyright in the Work and all Derivative Works
 2   by Developer” and “Publisher shall be the owner of the title, packaging concept and packaging
 3
     design for the Work and Derivative Works.” (Emphasis added). The 1988 Agreement is clear that
 4
     except for any copyrights attributable to Reiche’s authorship, which, upon information and belief,
 5
     are either non-existent or insubstantial, the copyrights are to be owned by Publisher.            The
 6

 7   copyrights of Publisher in the Classic Star Control Games pursuant to the 1988 Agreement are

 8   hereinafter referred to as the “Star Control Copyrights”.

 9          21.     Based on the language of the 1988 Agreement, as presented in Paragraphs 19 and
10
     20 above, Accolade, for example, and without limitation, was the owner of the trademarks and
11
     copyrights used and incorporated in the Classic Star Control Games, including, without
12
     limitation, the Star Control II cover and box art, as depicted below:
13

14

15

16

17

18

19
20

21

22

23
            22.     This fact is further supported by the documents recently produced by Reiche and
24

25   Ford during discovery, which evidence that Reiche provided Accolade with suggestions for

26   possible third-party artists (not including Ford) to illustrate and design the cover art for Star

27
                                                     -7-
28                                      THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 8 of 57



 1   Control II and establish that Reiche did not author the Star Control II cover art. A true and
 2   correct copy of a representative sample of the documents produced by Reiche referencing the
 3
     foregoing is attached hereto and incorporated herein by reference as Exhibit A.
 4
            23.    Additionally, pursuant to the provisions of Paragraph 11.4 of the 1988 Agreement,
 5
     Accolade was the owner of the trademarks and copyrights used and incorporated in the user
 6

 7   manuals for the Classic Star Control Games, as the manuals were used in the advertising and

 8   marketing of the Classic Star Control Games and distributed as part of the game packaging. True

 9   and correct copies of the manuals for the Classic Star Control Games are attached hereto and
10
     incorporated herein by reference as Exhibit B.
11
            24.    In fact, correspondence between Reiche and Accolade during the development and
12
     production of Star Control I, in or around 1990, confirms that Accolade paid for and owned the
13
     illustrations and other artwork incorporated in the Star Control I manual. Such correspondence
14

15   also made it clear that the original author of the illustrations or artwork (which notably was not

16   Reiche or Ford) would retain the right to use the material for self-promotion. A true and correct
17   copy of the relevant correspondence between Reiche and Accolade is attached hereto and
18
     incorporated herein by reference as Exhibit C.
19
            25.    On November 19, 1993, Accolade and Reiche entered into Addendum No. 1 to the
20
     1988 Agreement in which Accolade granted Reiche the right and license to use and modify Star
21

22   Control II to create a 3DO console version of the game.           The Addendum acknowledged

23   Accolade’s ownership of the trademarks in “Star Control” and “Star Control II”. In particular,

24   Paragraph 2.4 of Addendum No. 1 reads, in part, as follows: “Publisher hereby grants Developer
25   the right and license to sell the 3DO Version under the name “Star Control” or “Star Control II”
26
     and to use Publisher’s trademarks in “Star Control” and “Star Control II” in connection with
27
                                                      -8-
28                                     THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
       Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 9 of 57



 1   the sale and marketing of the 3DO Version, and Developer may sublicense such right and license
 2   to Crystal. Developer (or its sublicensee) shall include attribution to Publisher as the owner of
 3
     the “Star Control” trademark.        In order to protect Publisher’s rights in such trademarks,
 4
     Developer (or its sublicensee) shall obtain Publisher’s approval of any such use of the
 5
     trademarks….” (Emphasis added).
 6

 7          26.     On February 1, 1995, Accolade and Reiche entered into Addendum No. 2 to the

 8   1988 Agreement for the development and publication of Star Control III.                The Addendum

 9   confirms that Star Control III was developed by Accolade without the involvement of Reiche.
10
            27.     On April 1, 1988, Accolade and Reiche entered into Addendum No. 3 to the 1988
11
     Agreement for the development and publishing of new versions and sequels to the Classic Star
12
     Control Games by Accolade. Notably, the Addendum defines “Reiche Intellectual Property” as
13
     “the copyright and other intellectual property rights (excluding trademarks) owned by Reiche, as
14

15   set forth in the Agreement and Addenda Nos. 1 and 2 to the Agreement….” (Emphasis added).

16          28.     In or around 1999, Atari, Inc. (“Atari”) acquired Accolade, thereby assuming all
17   rights and obligations under the 1988 Agreement, including all rights to the Accolade Star
18
     Control IP, including but not limited to any and all trademarks and other intellectual property
19
     rights adopted and used by Accolade in the marketing and publication of the Classic Star Control
20
     Games (which includes, but is not limited to, the Stardock Marks that consist of, but are not
21

22   limited to, the product names/titles, sub-names/titles, cover art, characters (e.g., aliens), alien race

23   names, characters names, spaceship names and spaceship designs within the Classic Star Control

24   Games including but not limited to, the following marks: STAR CONTROL, THE UR-QUAN
25   MASTERS, PRECURSORS, FRUNGY, SUPER MELEE, ORZ, UR-QUAN, SYREEN,
26
     SPATHI, ANDROSYNTH, CHENJESU, ILWRATH, PKUNK, ARILOU, VUX, MELNORME,
27
                                                      -9-
28                                       THIRD AMENDED COMPLAINT
                                                                                         Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 10 of 57



 1   YEHAT, TAALO, DNYARRI, FWIFFO, CHMMR, DRUUGE, CRIMSON CORPORATION,
 2   and any and all marks associated therewith), the Star Control Copyrights, and publishing rights to
 3
     the Classic Star Control Games.
 4
             29.     In or around 2013, Atari filed for bankruptcy. During the sale of its assets, Atari
 5
     represented that it owned the Star Control Franchise (as set forth in the Bankruptcy Court’s Order
 6

 7   Authorizing the Sale of the Star Control Franchise and Granting Related Relief) and upon

 8   information and belief, actually owned the Star Control Franchise. At a duly noticed and properly

 9   conducted asset sale, Atari sold its entire ownership interest in the Star Control Franchise (i.e., all
10
     rights that it held in and to the Classic Star Control Games) to Stardock. At the conclusion of the
11
     asset sale, all right, title and interest that Atari held in and to the Star Control Franchise, including
12
     all intellectual property rights pursuant thereto, passed from Atari to Stardock (collectively, the
13
     “Atari Star Control Assets”).
14

15           30.     Pursuant to the asset sale, the 1988 Agreement, the Atari Star Control Assets

16   including the Accolade Star Control IP as well as publishing rights to the Classic Star Control
17   Games were assigned to Stardock via an asset purchase agreement and associated intellectual
18
     property assignment between Stardock and Atari dated July 18, 2013 (hereinafter “Asset
19
     Purchase Agreement”). A copy of the intellectual property assignment is attached hereto as
20
     Exhibit D and is incorporated herein by reference. As a result of the Asset Purchase Agreement,
21

22   Stardock assumed all rights and obligations under the 1988 Agreement.

23           31.     Upon information and belief, Reiche and Ford had actual knowledge and notice

24   that (i) Atari filed for bankruptcy and was a Chapter 11 debtor in possession, (ii) that Atari
25   intended to sell its assets pertaining to the Classic Star Control Games through a series of asset
26

27
                                                      - 10 -
28                                       THIRD AMENDED COMPLAINT
                                                                                         Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 11 of 57



 1   sales to third parties and (iii) that Atari intended to sell all assets it held in the entire Star Control
 2   Franchise.
 3
             32.     The Classic Star Control Games have become widely popular over the last couple
 4
     of decades in the video game community and the Star Control brand has acquired valuable fame,
 5
     reputation and goodwill among the purchasing public as result.
 6

 7     Stardock, the STAR CONTROL mark, the Stardock Marks and the Star Control Copyrights

 8           33.     Stardock is a preeminent software and video game development, distribution and

 9   publishing company founded in 1991 by Bradley Wardell and recognized for its successful
10
     computer games, including Galactic Civilizations, Sins of a Solar Empire, and Ashes of the
11
     Singularity, to name a few.
12
             34.     Upon information and belief, pursuant to the Asset Purchase Agreement, Stardock
13
     owns all rights in and to the Atari Star Control Assets, which include but are not limited to the
14

15   Stardock Marks and any other trademarks originally adopted and used by Accolade and Atari in

16   the marketing and publishing of the Classic Star Control Games (including but not limited to
17   product names/titles, sub-names/titles, cover art, characters (e.g., aliens), alien race names,
18
     characters names, spaceship names and spaceship designs), as well as the Star Control
19
     Copyrights.
20
             35.     In particular, Stardock is the owner of U.S. Trademark Registration No. 2,046,036
21

22   for the mark STAR CONTROL in connection with computer game software, and manuals

23   supplied as a unit therewith in Class 28 (the “Star Control Trademark Registration”). Copies

24   of the United States Patent and Trademark Office (“USPTO”) status report and registration
25   certificate for the Star Control Trademark Registration are attached hereto and incorporated
26
     herein by reference as Exhibit E.
27
                                                       - 11 -
28                                       THIRD AMENDED COMPLAINT
                                                                                          Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 12 of 57



 1          36.     The Star Control Trademark Registration is valid, subsisting, in full force and
 2   effect, and incontestable under U.S. Trademark Act Section 15 (37 U.S.C. § 1058(a)(1)) as
 3
     evidenced by the Notice of Acceptance and Acknowledgment attached hereto and incorporated
 4
     herein by reference as Exhibit F.
 5
            37.     Stardock is also the owner of U.S. Trademark Application Serial No. 87/807,839
 6

 7   for the mark STAR CONTROL in connection with Computer games; Computer game software;

 8   Video games in Class 9 and U.S. Trademark Application Serial No. 87/697,919 for the mark

 9   STAR CONTROL in connection with Entertainment services, namely, providing on-line
10
     computer games; providing online information via the Internet and other computer and electronic
11
     communication networks on the subjects of computer games and computer game software in
12
     Class 41 (collectively, the “STAR CONTROL Trademark Applications”).
13
            38.     Stardock has continuously used the STAR CONTROL mark in commerce in the
14

15   United States since its acquisition of the Atari Star Control Assets by offering for sale and selling

16   the Classic Star Control Games and marketing and promoting Stardock’s Origins Game (as
17   defined infra) under the STAR CONTROL mark.
18
            39.      The STAR CONTROL mark has obtained valuable fame, reputation and goodwill
19
     as a result of the success of the Classic Star Control Games since their release by Accolade and
20
     continued distribution by Atari and Stardock. As the owner of the STAR CONTROL mark, the
21

22   rights inuring from the STAR CONTROL mark’s reputation and goodwill are also attributable to

23   Stardock.

24          40.     Upon information and belief, Stardock is also the owner of all right, title and
25   interest in and to the mark THE UR-QUAN MASTERS used in connection with Star Control II,
26
     originally marketed and published by Accolade, and later published by Atari and Stardock.
27
                                                    - 12 -
28                                       THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 13 of 57



 1   Stardock is also the owner of U.S. Trademark Application Serial No. 87/720,654 for the mark
 2   THE UR-QUAN MASTERS for use in connection with Computer games; Computer game
 3
     programs; Video games software; Video game programs in Class 9 and Entertainment services,
 4
     namely, providing an on-line computer game; Entertainment services, namely, providing a
 5
     website for online management of personal computer game software; providing online
 6

 7   information via the Internet and other computer and electronic communication networks on the

 8   subjects of computer games and software in Class 41 (herein referred to as “THE UR-QUAN

 9   MASTERS Application”).            Screenshots and/or images showing use of THE UR-QUAN
10
     MASTERS mark in connection with the Classic Star Control Games are attached hereto as
11
     Exhibit G.
12
            41.     Further, Stardock is the owner of all right, title and interest in and to any and all
13
     other trademarks, including but not limited to the Stardock Marks which include, but are not
14

15   limited to, the product names/titles, sub-names/titles, cover art, characters (e.g., aliens), alien race

16   names, characters names, spaceship names and spaceship designs, originally adopted and used by
17   Accolade, Atari and Stardock in the marketing and publishing of the Classic Star Control Games,
18
     such as PRECURSORS, FRUNGY, SUPER MELEE, ORZ, UR-QUAN, SYREEN, SPATHI,
19
     ANDROSYNTH, CHENJESU, ILWRATH, PKUNK, ARILOU, VUX, MELNORME, YEHAT,
20
     TAALO, DNYARRI, FWIFFO, CHMMR, DRUUGE CRIMSON CORPORATION, and any and
21

22   all marks associated therewith.

23          42.     Stardock is also the owner of the trademark applications for several of the alien

24   names/races/species and other terminology from the Classic Star Control Games under the
25   following U.S. Trademark Applications: Serial No. 87/662,697 for the mark SUPER MELEE,
26
     Serial No. 87/810,480 for the mark ORZ, Serial No. 87/810, 484 for the mark UR-QUAN, Serial
27
                                                      - 13 -
28                                       THIRD AMENDED COMPLAINT
                                                                                         Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 14 of 57



 1   No. 87/810, 486 for the mark SYREEN, Serial No. 87/810,492 for the mark SPATHI, Serial No.
 2   87/810,495 for the mark ANDROSYNTH, Serial No. 87/810,499 for the mark CHENJESU,
 3
     Serial No. 87/810,502 for the mark ILWRATH, Serial No. 87/810,516 for the mark PKUNK,
 4
     Serial No. 87/810,518 for the mark ARILOU, Serial No. 87/810,526 for the mark VUX, Serial
 5
     No. 87/810,528 for the mark MELNORME, Serial No. 87/825,741 for the mark YEHAT, Serial
 6

 7   No. 87/877,907 for the mark TAALO, Serial No. 87/877,969 for the mark DNYARRI, Serial No.

 8   88/016,354 for the mark FWIFFO, Serial No. 88/033,532 for the mark CHMMR, Serial No.

 9   88/033,544 for the mark DRUUGE, and Serial No. 88/016,293 for the mark CRIMSON
10
     CORPORATION in connection with goods and services in Class 9 and Class 41 (collectively,
11
     with the STAR CONTROL Trademark Applications, the “Stardock TM Applications”).
12
            43.     The USPTO has examined most of the Stardock TM Applications, and of those
13
     examined thus far (i.e., all but those applications for the marks FWIFFO, CHMMR and
14

15   DRUUGE) has confirmed that there are no conflicting third party prior rights noted in the

16   examination to be cited against Stardock’s federal registration of the marks.
17          44.     The STAR CONTROL mark, THE UR-QUAN MASTERS mark, the marks
18
     referenced in the Stardock TM Applications and any other trademarks originally adopted and
19
     used by Accolade, Atari and Stardock in the marketing and publishing of the Classic Star Control
20
     Games (e.g., PRECURSORS and FRUNGY) are collectively hereinafter referred to as the
21

22   “Stardock Marks”). Stardock has used the Stardock Marks in commerce in the United States

23   since its acquisition of the Atari Star Control Assets by offering for sale and selling the Classic

24   Star Control Games.
25          45.     The Stardock Marks have obtained valuable fame, reputation and goodwill as a
26
     result of the success of the Classic Star Control Games since their release by Accolade and
27
                                                    - 14 -
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 15 of 57



 1   continued distribution by Atari and their association with the STAR CONTROL mark. Stardock,
 2   as the owner of such marks associated with the Classic Star Control Games, is also the owner of
 3
     the rights inuring from the reputation and goodwill in the marks.
 4
            46.     Stardock is also the owner of U.S. Copyright Registration No. PA 799-000 for the
 5
     work titled “Star Control 3,” which covers the artwork embodied in Star Control III, namely, any
 6

 7   and all audiovisual materials, computer programming, text, graphics in the game and

 8   accompanying materials and musical score (the “Registered Star Control Copyrights”). Copies

 9   of the registration certificate for the Registered Star Control Copyrights and the recordation of the
10
     assignment with the Copyright Office is attached hereto and incorporated herein by reference as
11
     Exhibit H.
12
                               The Development of Stardock’s Origins Game
13
            47.     In or about 2013, shortly after its acquisition of the Atari Star Control Assets,
14

15   Stardock decided to create a new game under its STAR CONTROL mark titled Star Control:

16   Origins (“Stardock’s Origins Game”), as a successor to the Classic Star Control Games, and in
17   or about July 2013, Stardock offered Reiche and Ford the right of first refusal to collaborate in the
18
     development of Stardock’s Origins Game.
19
            48.     On July 23, 2013, in an email to Stardock, Reiche and Ford acknowledged that
20
     Stardock owns the STAR CONTROL mark.
21

22          49.     On or about September 16, 2013, Reiche and Ford refused Stardock’s offer to

23   collaborate in the development of its new game.

24          50.     In response, on or about October 15, 2013, Stardock offered to transfer to Reiche
25   and Ford Stardock’s newly acquired rights to the Atari Star Control Assets and Classic Star
26
     Control Games from Atari including, among other rights, all publishing rights for the Classic Star
27
                                                    - 15 -
28                                      THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
          Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 16 of 57



 1   Control Games, all code and assets for Star Control III, and the rights to the STAR CONTROL
 2   mark, for the price Stardock paid to acquire the rights, to which Reiche and Ford declined.
 3
              51.   On or about October 25, 2013, Stardock further advised Reiche and Ford that it
 4
     was preparing to substantially invest in the development of Stardock’s Origins Game, and offered
 5
     Reiche and Ford another opportunity to purchase the Atari Star Control Assets.                    See
 6

 7   communications between the Parties attached hereto and incorporated herein by reference as

 8   Exhibit I.

 9            52.   On or about October 29, 2013, Reiche and Ford, again, refused Stardock’s offer to
10
     purchase the Atari Star Control Assets at the same cost Stardock paid to acquire the rights from
11
     Atari and to otherwise be involved in the development of Stardock’s Origins Game. See Exhibit
12
     I.
13
              53.   Throughout 2014 and the beginning of 2015, Stardock wrote to Reiche and Ford
14

15   with updates on the creation of Stardock’s Origins Game and then on or about September 24,

16   2015, Stardock reached back out to Reiche and Ford to provide further updates on the progress of
17   Stardock’s Origins Game, advising that the game was in full production.
18
              54.   On or about October 18, 2016, Stardock publicly announced its expected release of
19
     Stardock’s Origins Game on its website. See a copy of Stardock’s press release attached hereto
20
     and incorporated herein by reference as Exhibit J.
21

22            55.   On or about July 28, 2017, Stardock again contacted Reiche and Ford providing a

23   status report on the release of Stardock’s Origins Game, updates with respect to certain features

24   of the game and, in light of the upcoming 25th anniversary of Star Control II in November 2017,
25   requested to interview Reiche and Ford about their alleged involvement with Star Control II.
26

27
                                                   - 16 -
28                                     THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 17 of 57



 1          56.     On or about August 1, 2017, Reiche and Ford replied to Stardock’s request for an
 2   interview by declining the opportunity.
 3
            57.     Throughout its communications with Reiche and Ford regarding the release of
 4
     Stardock’s Origins Game beginning in 2013, Stardock continuously made its intentions clear that
 5
     it preferred to collaborate with Reiche and Ford on the project and that Stardock’s Origins Game
 6

 7   would be a successor to the Classic Star Control Games under the STAR CONTROL mark.

 8          58.     On or about November 16, 2017, Stardock released Star Control: Origins Fleet

 9   Battles (“Fleet Battles”) Beta 1, which is a feature of Stardock’s Origins Game, on its website.
10
     See a copy of Stardock’s press release attached hereto and incorporated herein by reference as
11
     Exhibit K.
12
                              Reiche and Ford and Their Infringing Actions
13
            59.     Reiche and Ford are game designers and developers who often work together to
14

15   create computer programs and games.

16          60.     On or about October 9, 2017, just days before the announcement of the Fleet
17   Battles Beta 1, Reiche and Ford publicly announced their expected release of a new game titled
18
     Ghosts of the Precursors (hereinafter the “Ghosts of the Precursors Game”).
19
            61.     Despite having acknowledged Stardock’s ownership of the right, title and interest
20
     in and to the STAR CONTROL mark, including the Star Control Trademark Registration, Reiche
21

22   and Ford, without the authorization of Stardock, used the STAR CONTROL mark and Accolade

23   Star Control IP, including but not limited to the Star Control II cover art, in the advertising and

24   promotion of the Ghosts of the Precursors Game and specifically, promoted the game as the
25   “direct sequel” and “true sequel” to Star Control II. See a copy of Reiche’s and Ford’s press
26

27
                                                   - 17 -
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 18 of 57



 1   release for the Ghosts of the Precursors Game attached hereto and incorporated herein by
 2   reference as Exhibit L.
 3
            62.     Also, Reiche and Ford, without the authorization of Stardock, have used images of
 4
     the aliens and/or spaceships from Star Control II in the advertising and promotion of the Ghosts
 5
     of the Precursors Game. See advertisements for the Ghosts of the Precursors Game by Reiche
 6

 7   and Ford showing the unauthorized use of the aliens and/or spaceships from Star Control II

 8   attached hereto and incorporated herein by reference as Exhibit M.

 9          63.     Additionally, Reiche and Ford have used THE UR-QUAN MASTERS mark and
10
     other Stardock Marks, including but not limited to one or more of the marks filed under the
11
     Stardock TM Applications, the mark PRECURSORS, the mark FRUNGY and/or marks
12
     associated therewith, in the advertising, promotion, sale, offering for sale, marketing and/or
13
     publication of the Classic Star Control Games, and in the advertising and promotion of the Ghosts
14

15   of the Precursors Game, without the authorization of Stardock.

16          64.     The announcement of the Ghosts of the Precursors Game was made despite Reiche
17   and Ford knowing of Stardock’s ownership rights to the STAR CONTROL mark and the
18
     Stardock Marks and the valuable fame, goodwill and reputation associated with the STAR
19
     CONTROL mark and the Stardock Marks, and in spite of Stardock’s imminent plans to release
20
     Stardock’s Origins Game.
21

22          65.     Upon information and belief, Reiche’s and Ford’s announcement of the expected

23   release of the Ghosts of the Precursors Game was deliberately timed to be just prior to Stardock’s

24   release of the Fleet Battles Beta 1, notwithstanding the fact that the 25th Anniversary of Star
25   Control II was a month later and a far more opportune time to release an alleged “sequel” of the
26

27
                                                   - 18 -
28                                     THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 19 of 57



 1   game, and was made without any intention of beginning production or development of the Ghosts
 2   of the Precursors Game within a reasonable time thereafter.
 3
            66.     Upon information and belief, at the time of Reiche’s and Ford’s announcement of
 4
     the Ghosts of the Precursors Game, no work whatsoever had been done on the game. And,
 5
     discovery to date in this litigation confirms that (i) negligible work if any has been done in
 6

 7   developing the game despite the fact that the announcement was made more than a year ago and

 8   (ii) Reiche and Ford have not produced any design documents, game summaries, or other

 9   documentary evidence of meaningful game development.
10
            67.     Moreover, as recently as May 2018, Reiche and Ford have admitted that they have
11
     not even commenced production of the game. Thus, contrary to their claim of wanting to
12
     announce the game on the 25th Anniversary of Star Control (which again would have been
13
     November 2017, only a month later), they chose to announce the virtually non-existent Ghosts of
14

15   the Precursors Game a month earlier and five (5) days before Stardock’s announcement of the

16   release of the Fleet Battles Beta 1, due to their familiarity with Stardock’s marketing schedule for
17   the game.
18
            68.     Upon information and belief, by announcing the Ghosts of the Precursors Game
19
     just prior to the release of the Fleet Battles Beta 1, Reiche and Ford intended to diminish the
20
     promotion and consumer excitement for Stardock’s Origins Game and cause confusion among the
21

22   general public as to the origin of the games, or as to whether Reiche and Ford are sponsored by,

23   affiliated with, or otherwise connected with Stardock. In essence, knowing that Stardock had

24   been developing Stardock’s Origins Game, Reiche and Ford sought to preempt the benefits of
25   Stardock being the first to announce the release of Stardock’s Origins Game.
26

27
                                                    - 19 -
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 20 of 57



 1          69.    Upon information and belief, Reiche and Ford, recognizing the valuable fame,
 2   reputation and goodwill associated with the STAR CONTROL mark and the Stardock Marks,
 3
     desired to associate their new Ghosts of the Precursors Game with such valuable fame, reputation
 4
     and goodwill associated with such marks. Since their announcement, Reiche and Ford have,
 5
     without the authorization of Stardock, used the STAR CONTROL mark and/or the Stardock
 6

 7   Marks to market, advertise and promote the Ghosts of the Precursors Game as the “direct sequel”

 8   or “true sequel” to Star Control II, thereby using Stardock’s STAR CONTROL mark and the

 9   Stardock Marks in the advertising and promotion of the Ghosts of the Precursors Game. A small
10
     sample of such false marketing claims by Reiche and Ford are attached hereto and incorporated
11
     herein by reference as Exhibit N.
12
            70.    Reiche and Ford have, without the authorization of Stardock, also used the STAR
13
     CONTROL mark within the hashtag “#starcontrol” in connection with their marketing,
14

15   advertising and promotion of the Ghosts of the Precursors Game. An example of Reiche and

16   Ford using the #starcontrol hashtag is attached hereto and incorporated by reference as Exhibit O
17   and depicted below.
18

19
20

21

22

23

24

25

26

27
                                                  - 20 -
28                                       THIRD AMENDED COMPLAINT
                                                                                   Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 21 of 57



 1          71.    Reiche and Ford, without the permission of Stardock, have advertised and
 2   promoted the Ghosts of the Precursors Game as “Star Control: Ghosts of the Precursors” through
 3
     their official social media account. An example of Reiche and Ford using Star Control: Ghosts of
 4
     the Precursors” through their official social media account is attached hereto and incorporated by
 5
     reference as Exhibit P and depicted below.
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18          72.    Reiche and Ford, without the authorization of Stardock, have further used the

19   #urquanmasters hashtag in connection with their marketing, advertising and promotion of the

20   Ghosts of the Precursors Game, as shown in the image in Paragraph 76.
21
            73.    Reiche and Ford have, without the authorization of Stardock, also used cover art
22
     from the Classic Star Control Games, which is owned by Stardock pursuant to the Asset Purchase
23
     Agreement, that prominently displays the STAR CONTROL mark, in the advertising and
24
     promotion of the Ghosts of the Precursors Game. An example of Reiche and Ford using the
25

26

27
                                                   - 21 -
28                                     THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 22 of 57



 1   cover art is attached hereto and incorporated by reference as Exhibit Q and depicted below within
 2   which Stardock owns copyrights and trademark rights.
 3

 4

 5

 6

 7

 8

 9
10

11          74.     In fact, from the start, Reiche and Ford have held out to the public that the
12   goodwill and reputation associated with the STAR CONTROL mark and Star Control brand,
13
     contrary to well-established principles of U.S. trademark law, are attributed to them personally.
14
     For this reason, and despite Stardock’s many attempts to cooperate with Reiche and Ford to avoid
15
     a dispute, Stardock has been left with no choice but to protect its intellectual property and enforce
16

17   its rights against Reiche and Ford.

18          75.     Reiche and Ford have made it clear from the outset that they had no intention of

19   ceasing their use of the STAR CONTROL mark in connection with the marketing and promotion
20
     of the Ghosts of the Precursors Game, which has forced Stardock to file this action to prevent
21
     them from doing the same.
22
            76.     Also, Reiche and Ford have over the course of time and through the present
23
     repeatedly held themselves out as the “creators” of Star Control I and Star Control II and Star
24

25   Control in general, especially in their marketing, advertising and promotion of the Ghosts of the

26   Precursors Game. Examples of Reiche and Ford referring to themselves as the “creators of Star
27
                                                    - 22 -
28                                      THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 23 of 57



 1   Control” are attached hereto and incorporated herein by reference as Exhibit R and depicted
 2   below.
 3

 4

 5

 6

 7

 8

 9
10            77.   Upon information and belief, and contrary to the common public understanding,

11   Reiche and Ford are not the authors or creators of any copyrightable works in Star Control I or
12
     Star Control II and are not the owners the copyrights in and to Star Control I or Star Control II, as
13
     alleged in this litigation and as they represented and warranted in the 1988 Agreement, beyond
14
     perhaps Ford’s alleged authorship of computer program code for Star Control II.
15
              78.   Upon information and belief, Reiche engaged a number of individual authors or
16

17   artists, allegedly including Ford, to contribute to the creation of Star Control I and Star Control II

18   without a contract or proper assignment of rights, and thus the ownership in and to such
19   contributions remained with the individual authors or artists.
20
              79.   Discovery in this case has revealed that many other individuals, other than Reiche
21
     and Ford, authored and/or own most of, if not all, of the copyrights within Star Control I or Star
22
     Control II (except perhaps for Ford’s alleged authorship of computer program code), but
23

24   nevertheless filed, and have been actively prosecuting, a counterclaim for copyright infringement

25   despite their lack of ownership and knowing full well that they did not have any such rights.

26

27
                                                     - 23 -
28                                      THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 24 of 57



 1          80.     For example, Reiche and Ford have produced communications between Reiche
 2   and Accolade evidencing that Reiche sought Accolade’s assistance in obtaining artwork from
 3
     third-party artists to complete Star Control II. Noteworthy is the fact that such communications,
 4
     as well as invoices produced by Reiche and Ford, clearly show that Accolade paid for such
 5
     artwork to be created by third-party artists. True and correct copies of communications between
 6

 7   Reiche Accolade regarding obtaining third-party artwork and invoices for the artwork are

 8   attached hereto and incorporated by reference as Exhibit S.

 9          81.     Upon information and belief, Reiche and Ford have made, and are making, belated
10
     efforts to obtain the copyrights in and to Star Control I and Star Control II from the third-party
11
     artists and contributors.
12
            82.     Also, Reiche’s and Ford’s lack of rights, again which they were aware of when
13
     their counterclaim was filed, is further supported by their December 2017-January 2018
14

15   communications with the U.S. Copyright Office during the examination of their registration for

16   Star Control II (U.S. Copyright Reg. No. PA 2-071-496), which show that Reiche and Ford were
17   unable to establish authorship or ownership of audio, visual and text aspects of Star Control II and
18
     thus were required to amend the application to remove Reiche as an author and limit the claim to
19
     Ford’s alleged contributions to the work, which are comprised only of computer program code. A
20
     true and correct copy of the communications with the Copyright Office is attached hereto as
21

22   Exhibit T.

23          83.     Further, the communications with the U.S. Copyright Office reveal that Reiche

24   and Ford did not submit the original source code for Star Control II with the application for
25   registration and, instead submitted an open-source derivative of the 3DO version of the code for
26

27
                                                    - 24 -
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 25 of 57



 1   the game, which is not the same as the original code, but nonetheless, claim ownership over the
 2   original source code for Star Control II rendering the registration seriously flawed, if not invalid.
 3
            84.     Reiche’s and Ford’s ongoing representations that they are the “creators” of the
 4
     Classic Star Control Games in connection with the promotion of a new game that they are calling
 5
     the “direct sequel” and “true sequel” to Star Control II is false and misleading, and has been made
 6

 7   in a willful attempt to deceive consumers into believing that their game has the legitimate

 8   association to Star Control over Stardock’s Origins Game as well as an effort to dishonestly

 9   benefit from the goodwill and reputation associated with the STAR CONTROL mark and the
10
     Stardock Marks to which they have never had rights.
11
            85.     This at least 30-year long misrepresentation and false narrative that Reiche and
12
     Ford peddled to Accolade, Atari, and to fans of the Classic Star Control Games, has resulted in
13
     Reiche (who contracted with Accolade and was paid to develop the game despite never having
14

15   rights to what he purported to license to Accolade) effectively holding hostage whatever

16   copyrighted material that exists in Star Control II and preventing others (including the true
17   authors) from benefiting from it.
18
            86.     In short, and by way of this fraud, Reiche and Ford have created a blatantly false
19
     narrative that they “owned” the Star Control copyrights when in fact they did not and do not.
20
            87.     As a point of fact, discovery has revealed that Reiche at least may not have ever
21

22   owned any copyrights, common law rights or otherwise, in any of the Classic Star Control

23   Games.

24          88.     In addition, Stardock is informed and believes that Reiche and Ford used this false
25   narrative to enrich themselves when they purported to license their alleged copyrights to
26
     Accolade for the development of Star Control III.
27
                                                     - 25 -
28                                       THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 26 of 57



 1          89.     Additionally, on or about October 22, 2017, Stardock became aware that Reiche
 2   and Ford were, without Stardock’s permission, marketing, advertising, promoting, selling,
 3
     offering for sale, distributing, supplying and/or causing or contributing to the sale and/or
 4
     distribution of the Classic Star Control Games on GOG, pursuant to an agreement with GOG, in
 5
     connection with the STAR CONTROL mark and the Stardock Marks and in violation of the Star
 6

 7   Control Copyrights. See a recent posting on Reiche’s and Ford’s website attached hereto and

 8   incorporated herein by reference as Exhibit U.

 9          90.     Accordingly, on or about November 9, 2017, Stardock requested that Reiche and
10
     Ford immediately cease all sales of the Classic Star Control Games on GOG, thereby putting
11
     Reiche and Ford on notice of their infringement of the STAR CONTROL mark and the Star
12
     Control Copyrights.
13
            91.     Even as recently as December 4, 2017, after being put on notice of their
14

15   infringement of the STAR CONTROL mark through the unauthorized sale of the Classic Star

16   Control Games on GOG, and in further blatant disregard of Stardock’s registered rights in the
17   STAR CONTROL mark, Reiche and Ford indicated to the public that they intend to continue to
18
     violate Stardock’s rights in and to the STAR CONTROL mark by offering one or more of the
19
     Classic Star Control Games for free in the near future. See Exhibit U.
20
            92.     As one of the latest aspects of their carefully orchestrated plan and scheme to
21

22   deceive and mislead the public by misrepresenting their alleged rights in the Classic Star Control

23   Games and promote the Ghosts of the Precursors Game, Reiche and Ford recently commenced a

24   “GoFundMe” campaign, the so-called “Frungy Defense Fund” (“Reiche’s and Ford’s
25   Campaign”). See https://www.gofundme.com/help-fred-amp-paul-save-the-
26
     universe?member=333940, pages from which are attached hereto as Exhibit V.
27
                                                      - 26 -
28                                     THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 27 of 57



 1          93.    Indeed, Reiche and Ford, both of whom are believed to be multi-millionaires and
 2   top executives of Toys for Bob, a major studio owned by Activision Publishing, Inc.
 3
     (“Activision”), are shamelessly asking the public to fund their defense of this action and
 4
     underwrite the resolution of a problem that they themselves created.
 5
            94.    Upon information and belief, Reiche and Ford do not need any funding to support
 6

 7   the litigation, including the prosecution of their ill-founded counterclaim against Stardock, the

 8   primary purpose of Reiche’s and Ford’s Campaign is to promote the previously-discussed game,

 9   which Reiche and Ford have again tentatively titled “Ghosts of the Precursors.”
10
            95.    Upon information and belief, Reiche and Ford are now exploiting and taking
11
     advantage of the Star Control fans and community to fund a deceptive campaign to cancel
12
     Stardock’s rightfully owned trademarks and other intellectual property rights and interfere with
13
     and disrupt the potential success of Stardock’s Origins Game, a game that Stardock has spent four
14

15   years and over $10 million developing, all of which Reiche and Ford were fully aware of and to

16   which they never objected.
17          96.    In fact, upon information and belief, the funds raised from Reiche’s and Ford’s
18
     Campaign have not been used to defend against this action but instead, have been used to support
19
     Reiche’s and Ford’s counterclaims against Stardock.
20
            97.    Despite having made no discernible progress on a game Defendants first
21

22   “announced” nine months ago, and that was expressly timed, with ill- and bad-faith intent, to

23   coincide and interfere with Stardock’s announcement of its Origins Game, in connection with

24   their fundraising effort Defendants have asserted and advanced numerous falsehoods intended to
25   market and promote the Ghosts of the Precursors Game and denigrate Stardock’s Origins Game.
26
            98.    These falsehoods include, but are not limited to, the following:
27
                                                   - 27 -
28                                     THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 28 of 57



 1                 a.   Reiche’s and Ford’s misrepresentations and/or suggestions that they were and
 2                      are the sole creators of Star Control II and therefore own all protectable and
 3
                        creative rights in Star Control II;
 4
                   b. After more than a quarter-century of falsely claiming to “own” the Star Control
 5
                        IP while simultaneously diminishing the contributions of the actual copyright
 6

 7                      holders with dismissive descriptions such as “others helped in ‘various ways’”,

 8                      Reiche and Ford are now using their Campaign to further perpetuate the

 9                      falsehoods and in the process shamelessly con their misled and misinformed
10
                        fan base out of money that Reiche and Ford do not need; and
11
                   c. The false claim that Stardock is seeking to prevent Reiche and Ford from
12
                        developing the Ghosts of the Precursors Game, which again is little more than
13
                        vapor ware, and “take” whatever rights, if any, Reiche and Ford truly own in
14

15                      Star Control II (or any of the Classic Star Control Games); again, the latter

16                      representation is belied by the fact that Reiche and Ford have for years
17                      perpetrated a myth on the public, and in particular the gaming world, with
18
                        respect to their legal rights to Star Control II and the other Classic Star Control
19
                        Games. As set forth in this complaint, Stardock has requested only that Reiche
20
                        and Ford stop promoting their game as the sequel to Star Control.
21

22          99.    Reiche and Ford have promoted and continue to promote the Campaign on their

23   website, https://www.dogarandkazon.com/, linking to a webpage for Toys for Bob,

24   http://www.mobygames.com/company/toys-for-bob-inc, that denotes Reiche’s and Ford’s alleged
25   “games” to include “Star Control: The Ur-Quan Masters,” and advertises the game using both the
26
     STAR CONTROL mark and cover art from Star Control II despite being aware that Toys for Bob
27
                                                     - 28 -
28                                      THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 29 of 57



 1   was not involved in Star Control and that it was only Reiche who contracted as an individual with
 2   Accolade to deliver the game that Accolade branded as Star Control. Copies of the referenced
 3
     webpages are attached hereto and incorporated by reference as Exhibit W.
 4
            100.    Since the initiation of this litigation, Reiche and Ford have filed the following
 5
     trademark applications with the USPTO relating to Star Control: U.S. Trademark Application No.
 6

 7   87/772,787 for the mark THE UR-QUAN MASTERS, U.S. Trademark Application No.

 8   87/633,531 for the mark GHOSTS OF THE PRECURSORS, U.S. Trademark Application No.

 9   87/879,067 for the mark PRECURSORS, U.S. Trademark Application No. 87878067 for the
10
     mark FRUNGY, and U.S. Trademark Application No. 87878093 for the mark FRUNGY GAMES
11
     (collectively, “Defendants’ Trademark Applications”). True and correct copies of the status
12
     records for Defendants’ Trademark Applications before the USPTO are attached hereto as Exhibit
13
     X.
14

15          101.    As discussed herein, Stardock is the owner of all rights, title and interest in and to

16   the Stardock Marks, which includes, without limitation, product names/titles, sub-names/titles,
17   cover art, characters (e.g., aliens), alien race names, characters names, spaceship names and
18
     spaceship designs related to the Classic Star Control Games, such as the following marks: THE
19
     UR-QUAN MASTERS, GHOSTS OF THE PRECURSORS, PRECURSORS and FRUNGY.
20
            102.    Thus, Defendants’ Trademark Applications are improper because Reiche and Ford
21

22   are not the rightful owners of these marks.

23          103.    Defendants’ Trademark Applications are also inappropriate and/or invalid for one

24   or more of the following reasons: (1) the marks incorporated in Defendants’ Trademark
25   Applications are likely to be confused with one or more of the Stardock Marks; (2) Reiche and
26
     Ford did not have a bona fide intent to use the marks incorporated in Defendants’ Trademark
27
                                                    - 29 -
28                                     THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 30 of 57



 1   Applications in connection with the identified goods/services as of the filing date; (3) Reiche and
 2   Ford have not used the marks incorporated in Defendants’ Trademark Applications as trademarks
 3
     or service marks; (4) Reiche and Ford committed fraud on the USPTO by filing for marks for
 4
     which they knew they were not the rightful owners at the time of filing the applications and
 5
     declaring to the USPTO that, among other things, “To the best of the signatory's knowledge and
 6

 7   belief, no other persons, except, if applicable, concurrent users, have the right to use the mark in

 8   commerce, either in the identical form or in such near resemblance as to be likely, when used on

 9   or in connection with the goods/services of such other persons, to cause confusion or mistake, or
10
     to deceive”; (5) Defendants’ Trademark Applications were filed in the name of the wrong party;
11
     and/or (6) Reiche and Ford filed Defendants’ Trademark Applications in bad faith.
12
            104.    In their Amended Counterclaim filed on July 16, 2018 (Dkt. 50), Reiche and Ford
13
     falsely allege that they “are the rightful owners of THE UR-QUAN MASTERS mark” and “have
14

15   rights to use the names of aliens and features from the Classic Star Control Games, in the Ghosts

16   of the Precursors Game and other derivative works they may later develop” via their alleged use
17   of THE UR-QUAN MASTERS mark and other Stardock Marks in the open source version of
18
     Star Control II.
19
            105.    Upon information and belief, on August 1, 2002, Reiche and Ford released an
20
     open source edition of the source code for the 3DO version of Star Control II, which was and is
21

22   still currently free to be used and redistributed by the public in a non-commercial context under a

23   GNU General Public License (“GPL”). A true and correct copy of the GPL is attached hereto as

24   Exhibit Y. The content (i.e., voiceovers, dialogue, graphics, sounds, and music) released in
25   connection with the source code was and is still currently also free to be used and redistributed
26

27
                                                    - 30 -
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 31 of 57



 1   under the terms of the Creative Commons Attribution-NonCommercial-ShareAlike 2.5 license
 2   (“CC License”). A true and correct copy of the CC License is attached hereto as Exhibit Z.
 3
            106.    Upon information and belief, Reiche’s and Ford’s release of the open source
 4
     edition of the source code for Star Control II under the GPL and CC License was unauthorized
 5
     and/or invalid because, as alleged herein, Reiche and Ford have failed to establish that they are
 6

 7   the lawful owners of the copyrights incorporated in Star Control II. Thus, the GPL and the CC

 8   License are invalid and unenforceable, given that Reiche and Ford did not have the rights to

 9   license the copyrights within Star Control II, or otherwise, in the first place.
10
            107.    The purported GPL and CC License do not constitute a license of trademarks and
11
     pertain explicitly to the license of copyrightable code and other content in Star Control II. See
12
     Exhibits Y and Z.
13
            108.    Upon information and belief, Reiche and Ford did not obtain permission from
14

15   Accolade, Atari or Stardock to license the trademarks used within Star Control II and/or the other

16   Classic Star Control Games.
17          109.    As such, Reiche’s and Ford’s release of the open source version of the source code
18
     for Star Control II constitutes indirect or contributory trademark infringement based on the further
19
     distribution and dissemination of the open source version of the game by third-parties with
20
     respect to any of the Stardock Marks used within the game.
21

22          110.    Alternatively, in the event that Reiche and Ford are able to prove that they did

23   have the rights to license the use of the trademarks within Star Control II in connection with the

24   open source version of the game (which Stardock vehemently disputes), Reiche and Ford have,
25   upon information and belief, failed to exercise any control over the open source version of the
26

27
                                                     - 31 -
28                                       THIRD AMENDED COMPLAINT
                                                                                        Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 32 of 57



 1   game and the marks used in connection therewith and have, therefore, abandoned any and all such
 2   rights.
 3
               111.   Further, in the event that Reiche and Ford are able to prove that use of the
 4
     Stardock Marks in connection with the open source version of Star Control II constitutes
 5
     trademark use by Reiche and Ford, any such use of the Stardock Marks by Reiche and Ford
 6

 7   would constitute trademark infringement of Stardock’s, and its predecessors in interest, prior

 8   rights in and to the STAR CONTROL mark, THE UR-QUAN MASTERS mark and/or any and

 9   all other Stardock Marks used or incorporated in the game.
10
               112.   Given Reiche’s and Ford’s failure to exercise any control over the open source
11
     game and trademarks used therein, any purported, ongoing grant of trademark rights via the GPL,
12
     CC License or other implicit license by Reiche and Ford is no more than a naked license and – to
13
     the extent that it is determined that Reiche and Ford have offered any trademark license
14

15   pertaining to the open source game, the license is, therefore, non-existent, invalid and/or

16   unenforceable.
17             113.   Prior to the release of Stardock’s Origins Game, Stardock published and
18
     distributed certain promotional and other material and content relating to Stardock’s Origins
19
     Game, including but not limited to the Fleet Battles Beta, Star Control: Origins – Chenjesu
20
     Content Pack, and Star Control: Origins – Arilou Content Pack, on well-known online game
21

22   distribution sites Valve Corporation d/b/a Steam (“Valve”) and GOG sp. z o.o. d/b/a GOG.com

23   (“GOG”).

24             114.   On or about August 17, 2018, counsel for Reiche and Ford submitted a Notice of
25   Copyright Infringement under the Digital Millennium Copyright Act (“DMCA”) (17 U.S.C. §
26
     512(c)(3)) to Valve (“DMCA Notice to Valve”) alleging, among other things, that (i) Reiche and
27
                                                   - 32 -
28                                     THIRD AMENDED COMPLAINT
                                                                                  Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 33 of 57



 1   Ford are the owners of U.S. Copyright Registration Nos. PA 2-071-496 and PA 2-107-340 for the
 2   works titled “Star Control II” and similar copyrights in Star Control 3 with respect to those
 3
     materials present in “Star Control” and “Star Control II” that were incorporated in Star Control 3
 4
     and (ii) that Stardock’s Fleet Battles Beta, Star Control: Origins – Chenjesu Content Pack, and
 5
     Star Control: Origins – Arilou Content Pack (hereinafter, the “Stardock Pre-Origins Game
 6

 7   Content”) available on Valve infringe such purported copyrights. In their DMCA Notice to

 8   Valve, Reiche and Ford also requested that Valve remove the Stardock Pre-Origins Game

 9   Content. A true and correct copy of the DMCA Notice to Valve is attached hereto as Exhibit AA
10
     and incorporated herein by reference.
11
            115.   Upon information and belief, and for the reasons already detailed in this complaint,
12
     the allegations in the DMCA Notice to Valve are patently false and wholly comprised of
13
     misrepresentations.
14

15          116.   On August 20, 2018, Valve informed Stardock of the DMCA Notice to Valve and

16   advised that it temporarily removed the Stardock Pre-Origins Game Content from its site.
17          117.   On the same day, Stardock submitted a Counter-Notification under the DMCA (17
18
     U.S.C. § 512(g)(2)) to Valve advising that the DMCA Notice to Valve filed against the Stardock
19
     Pre-Origins Game Content is inaccurate and affirming in good faith that the Stardock Pre-Origins
20
     Game Content were removed due to mistake or misidentification of the material to be removed or
21

22   disabled.

23          118.   On or about August 21, 2018, counsel for Reiche and Ford submitted another

24   Notice of Copyright Infringement under the DMCA (17 U.S.C. § 512(c)(3)) to GOG (“DMCA
25   Notice to GOG”), alleging, among other things, that (i) Reiche and Ford are the owners of U.S.
26
     Copyright Registration Nos. PA 2-071-496 and PA 2-107-340 for the works titled “Star Control
27
                                                   - 33 -
28                                     THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 34 of 57



 1   II” and similar copyrights in Star Control 3 with respect to those materials present in “Star
 2   Control” and “Star Control II” that were incorporated in Star Control 3 and (ii) that Stardock’s
 3
     Fleet Battles Beta available on the GOG infringes such purported copyrights. In the DMCA
 4
     Notice to GOG, Reiche and Ford also requested that GOG remove the Fleet Battles Beta. A true
 5
     and correct copy of the DMCA Notice to GOG is attached hereto as Exhibit BB and incorporated
 6

 7   herein by reference.

 8          119.    Upon information and belief, and for the reasons already detailed in this complaint,

 9   the allegations in the DMCA Notice to GOG are patently false and wholly comprised of
10
     misrepresentations.
11
            120.    On August 27, 2018, GOG informed Stardock of the DMCA Notice to GOG and
12
     advised that it temporarily removed the Fleet Battles Beta from its site.
13
            121.    On the same day, Stardock submitted a Counter-Notification under the DMCA (17
14

15   U.S.C. § 512(g)(2)) to GOG advising that the DMCA Notice to GOG filed against the Fleet

16   Battles Beta is inaccurate and affirming in good faith that the Fleet Battles Beta was removed due
17   to mistake or misidentification of the material to be removed or disabled.
18
            122.    The DMCA Notice to Valve and the DMCA Notice to GOG are hereinafter
19
     collectively referred to as the “DMCA Notices”.
20
            123.    On information and belief, despite the DMCA Notices being false and consisting
21

22   solely of misrepresentations, Valve and GOG followed the DMCA procedures set forth in § 512

23   of the Copyright Act and refrained from advertising and/or selling the Stardock Pre-Origins Game

24   Content pending the disposition of this litigation.
25          124.    In fact, as of the date of this complaint, Valve and Steam do not advertise and/or
26
     sell the Stardock Pre-Origins Game Content on their respective sites.
27
                                                     - 34 -
28                                      THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 35 of 57



 1          125.    On information and belief, Reiche and Ford knowingly made false statements and
 2   misrepresentations in the DMCA Notices in bad faith and with the sole intention of disrupting the
 3
     potential success of the Stardock Pre-Origins Game Content and Stardock’s Origins Game.
 4
            126.    The removal of the Stardock Pre-Origins Game Content has and will continue to
 5
     cause severe and irreparable damage to the financial success of Stardock’s Origins Game, as well
 6

 7   as to Stardock itself and its reputation and goodwill.

 8          127.    Further, upon information and belief, Valve is the largest online video game

 9   distribution platform worldwide, having over 150 million registered user accounts as of early
10
     2018, and by unlawfully preventing Stardock from being able to distribute the Stardock Pre-
11
     Origins Game Content, and potentially any other material or content associated with its Origins
12
     Game on Valve, Reiche and Ford have caused, and will continue to cause, serious harm to
13
     Stardock’s business and sales of the game.
14

15          128.    Stardock is already engaged with several business partners for the advertising and

16   promotion of Stardock’s Origins Game. The blocking of material or content associated with its
17   Origins Game as a result of the DMCA Notices or any future DMCA notices by Reiche and Ford,
18
     has and will continue to permanently harm Stardock’s relationship with its current business
19
     partners as well as prevent Stardock from potentially partnering with console publishers for the
20
     distribution of the content.
21

22          129.    Also, Stardock was relying on consumer feedback and reviews relating to the Fleet

23   Battles Beta to make any necessary modifications to Stardock’s Origins Game before its release.

24   However, as a result of the DMCA Notices, the Fleet Battles Beta was taken down prematurely
25   and Stardock did not receive as much feedback as it would have received had the Fleet Battles
26
     Beta remained available on Valve and GOG. As such, Stardock was not able to make all of the
27
                                                     - 35 -
28                                      THIRD AMENDED COMPLAINT
                                                                                   Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 36 of 57



 1   adjustments to its Origins Game before its release. Upon information and belief, the takedown of
 2   the Fleet Battles Beta and Stardock’s inability to make certain adjustments based on feedback it
 3
     would have received had the Fleet Battles Beta been available, has negatively impacted the sales
 4
     of Stardock’s Origins Games.
 5
             130.   On September 20, 2018, Stardock released its Origins Game.
 6

 7           131.   Upon information and belief, Reiche’s and Ford’s false DMCA Notices have and

 8   will continue to irreparably harm and negatively impact Stardock’s sales of Stardock’s Origins

 9   Game.
10
             132.   Upon information and belief, Reiche and Ford’s actions in these and other respects
11
     have created actual and substantial confusion, mistake and/or deception among consumers in the
12
     marketplace with respect to the source or origin of the Ghosts of the Precursors Game and
13
     Stardock’s Origins Game and have caused consumers, and will continue to cause consumers, to
14

15   erroneously believe that the Ghosts of the Precursors Game is associated with the goodwill and

16   reputation of the Classic Star Control Games and the STAR CONTROL mark and brand, and the
17   Stardock Marks, as exemplified by the consumer post within Exhibit CC hereto and incorporated
18
     herein by reference.
19
             133.   Upon information and belief, Reiche and Ford have intentionally and deliberately
20
     tried to delegitimize Stardock’s Origins Game by using, at the very least, Stardock’s STAR
21

22   CONTROL mark and the Stardock Marks without Stardock’s permission, and have diminished

23   the success of Stardock’s Origins Game, thereby creating substantial and irreparable harm to

24   Stardock.
25           134.   Reiche and Ford’s actions as well as their false and misleading misrepresentations
26
     to consumers and the media have generated negative press and negative consumer reaction that
27
                                                  - 36 -
28                                    THIRD AMENDED COMPLAINT
                                                                                   Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 37 of 57



 1   has caused, and is continuing to cause, substantial and irreparable harm to Stardock, its
 2   reputation, and the financial success of its Stardock’s Origins Game.
 3
            135.    By the same means, Reiche and Ford have also created conditions in the
 4
     marketplace by which Reiche and Ford have profited, and stand to further profit, from free-riding
 5
     on the goodwill and reputation associated with the STAR CONTROL mark, the Stardock Marks
 6

 7   and the Classic Star Control Games, from passing off the Classic Star Control Games as solely

 8   their own creation, and from having made publicly false and misleading statements to this effect.

 9          136.    Reiche and Ford have long been aware of Stardock and its ownership in and to the
10
     STAR CONTROL mark and the Stardock Marks as evidenced by the years of communications
11
     between the Parties leading up to the release of Stardock’s New Star Control Game.
12
            137.    Upon information and belief, other than perhaps via the 1988 Agreement (which
13
     Reiche and Ford contend has been terminated), Reiche and Ford do not have any relationship,
14

15   affiliation and/or connection with Stardock, nor have they received Stardock’s permission to use

16   the STAR CONTROL mark, the Stardock Marks, or any other marks or source identifying indicia
17   relating to the Classic Star Control Games owned by Stardock, in connection with any game or
18
     program whatsoever.
19
            138.    Upon information and belief, Reiche and Ford have taken the aforesaid actions
20
     with the intent to trade on, and associate themselves with, the goodwill and reputation that is
21

22   associated with Stardock’s STAR CONTROL mark, as well as the Stardock Marks, and to

23   confuse actual and potential customers into believing that Reiche and Ford and the Ghosts of the

24   Precursors Game is affiliated with, endorsed by, or is otherwise associated with Stardock, the
25   Classic Star Control Games, the STAR CONTROL mark and/or the Stardock Marks.                      See
26
     examples of consumer confusion attached hereto and incorporated by reference as Exhibit DD.
27
                                                   - 37 -
28                                     THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 38 of 57



 1            139.   Upon information and belief, Reiche and Ford are knowingly, intentionally, and
 2   willfully infringing upon the STAR CONTROL mark and the Stardock Marks.
 3
              140.   Upon information and belief, Reiche and Ford have acted and continue to act with
 4
     full knowledge of Stardock’s prior rights in and to the STAR CONTROL mark and the Stardock
 5
     Marks.
 6
                                                 COUNT I
 7                                        Trademark Infringement
                                            (15 U.S.C. § 1114(1))
 8

 9            141.   Stardock specifically incorporates and references the allegations asserted in each

10   of the preceding paragraphs, as if fully set forth herein.

11            142.   Stardock is the owner of the STAR CONTROL mark and the Star Control
12
     Trademark Registration pursuant to the Asset Purchase Agreement and has continuously used the
13
     STAR CONTROL mark as a source identifier in connection with its products and services,
14
     particularly in connection with the Classic Star Control Games and Stardock’s Origins Game, in
15
     interstate commerce within the United States and around the world.
16

17            143.   Without the authorization or consent of Stardock, Reiche and Ford were, or are

18   still currently, marketing, advertising, promoting, selling, offering for sale, distributing and/or
19   supplying goods and/or services, such as, the Ghosts of the Precursors Game, the Classic Star
20
     Control Games and/or the open source version of Star Control II (to which they now allege to
21
     own rights), to the general public and/or to retailers or resellers in the United States using the
22
     STAR CONTROL mark and/or trademarks and designations that are confusingly similar to the
23

24   STAR CONTROL mark.

25            144.   Reiche’s and Ford’s use of the STAR CONTROL mark and/or confusingly similar

26   designations thereto in connection with the marketing, advertising, promoting, selling, offering
27
                                                     - 38 -
28                                      THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 39 of 57



 1   for sale, distributing and/or supplying goods and/or services, such as, the Ghosts of the Precursors
 2   Game, the Classic Star Control Games and/or the open source version of Star Control II, is likely
 3
     to cause and has actually caused confusion, mistake, and deception among the general public as to
 4
     the origin of such goods and/or services, or as to whether Reiche and Ford is sponsored
 5
     by/affiliated with, or otherwise connected to Stardock in violation of 15 U.S.C. § 1114(1).
 6

 7          145.    By using the STAR CONTROL mark and/or confusingly similar marks or

 8   designations to the STAR CONTROL mark and by marketing, advertising, promoting, selling,

 9   offering for sale, distributing and/or supplying goods and/or services, such as, the Ghosts of the
10
     Precursors Game, the Classic Star Control Games and/or the open source version of Star Control
11
     II, in connection with such marks, for profit and without Stardock’s authorization, Reiche and
12
     Ford are depriving Stardock of its exclusive right to control, and benefit from, the STAR
13
     CONTROL mark. If permitted to continue, Reiche’s and Ford’s actions will nullify Stardock’s
14

15   right to exclusive use of its the STAR CONTROL mark, free from infringement, and will have a

16   substantial and adverse effect on Stardock’s existing and projected future interstate business of
17   marketing products and services identified by the STAR CONTROL mark.
18
            146.    Stardock has been damaged by Reiche’s and Ford’s activities and conduct and,
19
     unless their conduct is enjoined, Stardock’s goodwill and reputation will continue to suffer
20
     irreparable injury that cannot adequately be calculated or compensated by money damages.
21

22          147.    By using the STAR CONTROL mark and/or confusingly similar designations, and

23   marketing, advertising, promoting, selling, offering for sale, distributing and/or supplying goods

24   and/or services, such as, the Ghosts of the Precursors Game, the Classic Star Control Games
25   and/or the open source version of Star Control II, in connection with such marks, Reiche and Ford
26
     have intentionally and knowingly infringed Stardock’s rights.
27
                                                    - 39 -
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 40 of 57



 1          148.    Reiche’s and Ford’s trademark infringement actions entitle Stardock to damages
 2   under 15 U.S.C. § 1117 in an amount to be determined at trial, as well as exemplary damages and
 3
     attorneys’ fees and costs.
 4
                                                  COUNT II
 5                                              Counterfeiting
                                             (15 U.S.C. § 1116(d))
 6
            149.    Stardock specifically incorporates and references the allegations asserted in each
 7
     of the preceding paragraphs, as if fully set forth herein.
 8

 9          150.    As set forth herein, Reiche and Ford were, or are still currently, using marks that

10   are the same or confusingly similar to the STAR CONTROL mark, which is set forth in the Star

11   Control Trademark Registration, in connection with the marketing, advertising, promoting,
12
     selling, offering for sale, distributing and/or supplying goods and/or services, such as, the Ghosts
13
     of the Precursors Game, the Classic Star Control Games and/or the open source version of Star
14
     Control II.
15
            151.    Specifically, Reiche and Ford were, or are still currently, using counterfeit
16

17   reproductions of the registered STAR CONTROL mark directly on or in connection with the

18   Ghosts of the Precursors Game, the Classic Star Control Games and/or the open source version of
19   Star Control II, including but without limitation, in connection with the sale of the Classic Star
20
     Control Games by Reiche and Ford on GOG.
21
            152.    Reiche and Ford were, or are still currently, using the registered STAR
22
     CONTROL mark, without authorization, in connection with the Ghosts of the Precursors Game,
23

24   the Classic Star Control Games and/or the open source version of Star Control II, which are the

25   same or substantially the same goods and/or services to which the Star Control Trademark

26   Registration is directed, in order to cause the ordinary consumer to be unable to distinguish
27
                                                     - 40 -
28                                      THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 41 of 57



 1   between the registered STAR CONTROL mark and Reiche and Ford’s counterfeit reproductions
 2   of the same.
 3
            153.    Reiche’s and Ford’s use of the registered STAR CONTROL mark without
 4
     authorization and in connection with the marketing, advertising, promoting, selling, offering for
 5
     sale, distributing and/or supplying goods and/or services, such as the Ghosts of the Precursors
 6

 7   Game, the Classic Star Control Games and/or the open source version of Star Control II, is

 8   damaging the reputation and good will associated with Stardock and the STAR CONTROL mark.

 9          154.    Unless Reiche’s and Ford’s conduct is enjoined from its use of the registered
10
     STAR CONTROL mark, Stardock will continue to suffer irreparable injury that cannot be
11
     adequately calculated or compensated by money damages.
12
            155.    Reiche’s and Ford’s counterfeiting actions entitle Stardock to equitable remedies
13
     and damages pursuant to 15 U.S.C. §§ 1116 and 1117, including but not limited to statutory
14

15   damages pursuant to 15 U.S.C. § 1117(c) and its reasonable attorneys’ fees pursuant to 15 U.S.C.

16   § 1117(a).
17                                            COUNT III
                           Unfair Competition and False Designation of Origin
18                                    (15 U.S.C. § 1125(a)(1)(A))
19          156.    Stardock specifically incorporates and references the allegations asserted in each
20
     of the preceding paragraphs, as if fully set forth herein.
21
            157.    Reiche and Ford have used and/or continue to use marks, designations and images
22
     that are likely to cause confusion, mistake, and deception among the general public as to the
23

24   origin of the goods and services, or as to whether Reiche and Ford are sponsored by, affiliated

25   with, or otherwise connected with Stardock in violation of 15 U.S.C. § 1125(a).

26

27
                                                     - 41 -
28                                      THIRD AMENDED COMPLAINT
                                                                                   Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 42 of 57



 1          158.    Stardock has been damaged by Reiche’s and Ford’s activities and conduct and,
 2   unless its conduct is enjoined, Stardock’s reputation and goodwill will continue to suffer
 3
     irreparable injury that cannot be adequately calculated or compensated by money damages.
 4
            159.    By using the STAR CONTROL mark and/or confusingly similar marks or
 5
     designations to the STAR CONTROL mark, as well as one or more of the Stardock Marks
 6

 7   (including but not limited to product names/titles, sub-names/titles, cover art, characters (e.g.,

 8   aliens), alien race names, characters names, spaceship names and spaceship designs, which

 9   include but are not limited to the following marks: THE UR-QUAN MASTERS, PRECURSORS,
10
     FRUNGY, SUPER MELEE, ORZ, UR-QUAN, SYREEN, SPATHI, ANDROSYNTH,
11
     CHENJESU, ILWRATH, PKUNK, ARILOU, VUX, MELNORME, YEHAT, TAALO,
12
     DNYARRI, FWIFFO, CHMMR, DRUUGE CRIMSON CORPORATION, and any and all marks
13
     associated therewith) and/or confusingly similar marks or designations to one or more of the
14

15   Stardock Marks, and by marketing, advertising, promoting, selling, offering for sale, distributing

16   and/or supplying goods and/or services, such as, the Ghosts of the Precursors Game, the Classic
17   Star Control Games and/or the open source version of Star Control II, in connection with such
18
     marks, Reiche and Ford have intentionally and knowingly infringed Stardock’s rights.
19
            160.    Reiche’s and Ford’s unlawful actions entitle Stardock to damages under 15 U.S.C.
20
     § 1117 in an amount to be determined at trial, as well as exemplary damages and attorneys’ fees
21

22   and costs.

23                                               COUNT IV
                                              False Advertising
24                                        (15 U.S.C. § 1125(a)(1)(B))

25          161.    Stardock specifically incorporates and references the allegations asserted in each

26   of the preceding paragraphs, as if fully set forth herein.
27
                                                     - 42 -
28                                      THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 43 of 57



 1          162.    Reiche and Ford have made false and misleading statements of fact with respect to
 2   their authorship, creation and/or ownership of certain copyrightable works and/or trademarks
 3
     within one or more of the Classic Star Control Games in connection with their marketing,
 4
     advertising and/or promotion of the Ghosts of the Precursors Game.
 5
            163.    Such false and misleading statements have actually deceived and/or have a
 6

 7   tendency to deceive a substantial number of consumers and fans of the Classic Star Control

 8   Games.

 9          164.    Reiche’s and Ford’s false and misleading statements are material.
10
            165.    Reiche and Ford have made such false and misleading statements with respect to
11
     their authorship, creation and/or ownership of certain copyrightable works and/or trademarks
12
     within one or more of the Classic Star Control Games in interstate commerce in connection with
13
     their marketing, advertising and/or promotion of the Ghosts of the Precursors Game.
14

15          166.    Stardock has been damaged by Reiche’s and Ford’s false and misleading

16   statements and, unless their conduct is enjoined, Stardock’s goodwill and reputation will continue
17   to suffer irreparable injury that cannot adequately be calculated or compensated by money
18
     damages.
19
            167.    Reiche’s and Ford’s unlawful actions constitute false advertisements, which
20
     entitles Stardock to damages under 15 U.S.C. § 1117 in an amount to be determined at trial, as
21

22   well as exemplary damages and attorneys’ fees and costs.

23                                                COUNT V
                                             Trademark Dilution
24                                           (15 U.S.C. § 1125(c))

25          168.    Stardock specifically incorporates and references the allegations asserted in each

26   of the preceding paragraphs, as if fully set forth herein.
27
                                                     - 43 -
28                                      THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 44 of 57



 1          169.    As stated herein, the STAR CONTROL mark is distinctive, within the meaning of
 2   15 U.S.C. § 1125(c)(1).
 3
            170.    Through extensive use, sales, advertising, promotion, and continuity, the STAR
 4
     CONTROL mark has become famous within the meaning of 15 U.S.C. § 1125(c)(1-2).
 5
            171.    Reiche’s and Ford’s use of the STAR CONTROL mark and/or confusingly similar
 6

 7   marks or designations to the STAR CONTROL mark is impairing the distinctive nature of the

 8   STAR CONTROL mark and is thereby causing dilution by blurring within the meaning of 15

 9   U.S.C. § 1125(c)(1).
10
            172.    Reiche’s and Ford’s willful and intentional actions entitle Stardock to an
11
     injunction pursuant to 15 U.S.C. § 1125(c)(1) and damages in an amount to be determined at trial,
12
     as well as exemplary damages and attorneys’ fees and costs.
13

14                                               COUNT VI
                                           Copyright Infringement
15                                           (17 U.S.C. § 501(a))
16          173.    Stardock specifically incorporates and references the allegations asserted in each
17
     of the preceding paragraphs, as if fully set forth herein.
18
            174.    Stardock is the owner of the Registered Star Control Copyrights, which is
19
     protected under U.S. Copyright Registration No. PA 799-000.
20

21          175.    Reiche and Ford have actual notice of Stardock’s rights in and to the Registered

22   Star Control Copyrights.

23          176.    Reiche and Ford did not attempt to obtain, and failed to obtain, Stardock’s consent
24
     or authorization to use, reproduce, copy, display, distribute, sell, perform and/or market
25
     Registered Stardock’s Star Control Copyrights embodied in the Star Control III game.
26

27
                                                     - 44 -
28                                      THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 45 of 57



 1             177.   Reiche and Ford, without permission, knowingly and intentionally reproduced,
 2   copied, displayed, distributed, sold, performed and/or marketed Stardock’s Registered Star
 3
     Control Copyrights, and/or at a minimum, substantially similar works to the Registered Star
 4
     Control Copyrights, by, at a minimum, marketing, advertising, promoting, selling, offering for
 5
     sale, distributing and/or supplying the Star Control III game on GOG.
 6

 7             178.   Reiche’s and Ford’s unlawful and willful actions constitute infringement of

 8   Stardock’s Registered Star Control Copyrights, including Stardock’s rights, at the very least, to

 9   reproduce, distribute and sell the Registered Star Control Copyrights in violation of 17 U.S.C. §
10
     501(a).
11
               179.   Reiche’s and Ford’s knowing and intentional copyright infringement of the
12
     Registered Star Control Copyrights has caused substantial and irreparable harm to Stardock and
13
     unless enjoined, Reiche and Ford will continue to cause, substantial and irreparable harm to
14

15   Stardock for which they have no adequate remedy at law.

16             180.   Stardock is therefore entitled to injunctive relief under 17 U.S.C. § 502, Stardock’s
17   actual damages and Reiche’s and Ford’s profits in an amount to be proven at trial and enhanced
18
     discretionary damages or, in the alternative, statutory damages for willful copyright infringement
19
     of up to $150,000 per infringement under 17 U.S.C. § 504, and reasonable attorney’s fees and
20
     costs.
21
                                               COUNT VII
22                                   Submission of False DMCA Notices
                                            (17 U.S.C. § 512(f))
23

24             181.   Stardock specifically incorporates and references the allegations asserted in each

25   of the preceding paragraphs, as if fully set forth herein.

26

27
                                                      - 45 -
28                                       THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 46 of 57



 1          182.   Upon information and belief, Reiche and Ford are not the owners and/or authors of
 2   the works embodied in U.S. Copyright Registration Nos. PA 2-071-496 and PA 2-107-340, any
 3
     alleged copyrights in Star Control 3 with respect to those purported materials present in Star
 4
     Control I and Star Control II that were allegedly incorporated in Star Control 3, as well as any
 5
     other alleged copyrights that Reiche and Ford falsely contend to own, and/or to have authored, in
 6

 7   the DMCA Notices.

 8          183.   Additionally, upon information and belief, the Stardock Pre-Origins Game Content

 9   do not infringe any of the works embodied in U.S. Copyright Registration Nos. PA 2-071-496
10
     and PA 2-107-340, any alleged copyrights in Star Control 3 with respect to those purported
11
     materials present in Star Control I and Star Control II that were allegedly incorporated in Star
12
     Control 3, or any other alleged copyrights that Reiche and Ford falsely contend to own in the
13
     DMCA Notices, or any of the exclusive rights to such copyrights.
14

15          184.   In their DMCA Notices, Reiche and Ford knowingly and materially misrepresent

16   that they are the owners of the copyrights in the works referenced in U.S. Copyright Registration
17   Nos. PA 2-071-496 and PA 2-107-340 and certain copyrights incorporated in Star Control 3,
18
     which Reiche and Ford aver are also allegedly present in Star Control I and Star Control II, and
19
     that Stardock has infringed such alleged registrations and copyrights in the Stardock Pre-Origins
20
     Game Content.
21

22          185.   Reiche’s and Ford’s malicious and willful actions with respect to the DMCA

23   Notices were specifically designed and intended to injure Stardock and disrupt the release of

24   Stardock’s Origins Game.
25          186.   Reiche’s and Ford’s knowing and material misrepresentations in the DMCA
26
     Notices have caused substantial and irreparable harm to Stardock and unless preliminarily or
27
                                                  - 46 -
28                                    THIRD AMENDED COMPLAINT
                                                                                   Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 47 of 57



 1   permanently enjoined from the submission of any further such notices, Reiche and Ford will
 2   continue to cause, substantial and irreparable harm to Stardock for which it has no adequate
 3
     remedy at law. Reiche and Ford should also be ordered to withdraw the DMCA Notices, as well
 4
     as any other such notices submitted by them.
 5
            187.    Stardock is therefore entitled to injunctive relief, as well as damages and attorneys’
 6

 7   fees under 17 U.S.C. § 512(f).

 8                                          COUNT VIII
                       Declaratory Judgment Regarding Ownership of Copyrights
 9                                        (17 U.S.C. § 201)

10          188.    Stardock specifically incorporates and references the allegations asserted in each

11   of the preceding paragraphs, as if fully set forth herein.
12
            189.    As discussed herein, upon information and belief, Reiche and Ford are not the
13
     rightful owners and/or authors of the copyrights in the works referenced in U.S. Copyright
14
     Registration Nos. PA 2-071-496 and PA 2-107-340, any alleged copyrights in Star Control 3 with
15
     respect to those purported materials present in Star Control I and Star Control II that were
16

17   allegedly incorporated in Star Control 3, or any other purported copyrights allegedly incorporated

18   in the Classic Star Control Games and/or the open source version of Star Control II.
19          190.    However, Reiche and Ford allege in their counterclaim and the DMCA Notices
20
     that they are the owners of such copyrights.
21
            191.    As a result, there exists a substantial controversy of sufficient immediacy and
22
     reality between Stardock and Reiche and Ford to warrant the issuance of a declaratory judgment
23

24   that Reiche and Ford are not the rightful owners of the copyrights in question.

25

26

27
                                                     - 47 -
28                                      THIRD AMENDED COMPLAINT
                                                                                       Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 48 of 57



 1                                       COUNT IX
              California Common Law Trademark Infringement and Unfair Competition
 2

 3          192.    Stardock specifically hereby incorporates by reference the allegations asserted in

 4   the preceding paragraphs as if fully set forth herein.

 5          193.    Reiche’s and Ford’s use of the STAR CONTROL mark, one or more of the
 6   Stardock Marks and/or other confusingly similar designations to the STAR CONTROL mark
 7
     and/or the Stardock Marks in connection with their goods and services, including but not limited
 8
     to in connection with the Ghosts of the Precursors Game, the Classis Star Control Games and/or
 9
     the open source version of Star Control II, without Stardock’s permission constitutes common
10

11   law trademark infringement and unfair competition.

12          194.    Reiche’s and Ford’s continued use of the STAR CONTROL mark, one or more of

13   the Stardock Marks and/or other confusingly similar designations to the STAR CONTROL mark
14
     and/or the Stardock Marks, as alleged herein, is likely to cause confusion, mistake, and deception
15
     among the general public as to the origin of the goods and services, or as to whether Reiche and
16
     Ford are sponsored by, affiliated with, or otherwise connected with Stardock.
17
            195.    Stardock has been seriously and irreparably damaged by Reiche’s and Ford’s
18

19   continued use of the STAR CONTROL mark, one or more of the Stardock Marks and/or other

20   confusingly similar designations to the STAR CONTROL mark and/or the Stardock Marks.
21          196.    Stardock possesses no adequate remedy at law to address the damage caused by
22
     Reiche’s and Ford’s continued use of one or more of the STAR CONTROL mark, the Stardock
23
     Marks and/or other confusingly similar designations to the STAR CONTROL mark and/or the
24
     Stardock Marks.
25

26          197.    Reiche’s and Ford’s unlawful actions entitle Stardock to compensatory and other

27   applicable damages in an amount to be proven at trial.
                                                 - 48 -
28                                      THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 49 of 57



 1                                             COUNT X
                                     False Advertising in Violation of
 2                         Business and Professions Code Sections 17500 et seq.
 3          198.    Stardock specifically incorporates and references the allegations asserted in each
 4
     of the preceding paragraphs, as if fully set forth herein.
 5
            199.    Reiche and Ford violated California Business and Professions Code Section 17500
 6
     by making or disseminating or causing to be made or disseminated, before the public in this State
 7
     untrue or misleading statements in connection with the sale or goods or services that Reiche and
 8

 9   Ford knew or should have known were false and/or misleading, including but not limited to

10   statements concerning their authorship, creation and/or ownership of certain copyrightable works
11   within one or more of the Classic Star Control Games in connection with their marketing,
12
     advertising and/or promotion of the Ghosts of the Precursors Game.
13
            200.    Such false and/or misleading statements have actually deceived and/or have a
14
     tendency to deceive a substantial number of consumers and fans of the Classic Star Control
15

16   Games.

17          201.    Stardock seeks an order requiring Reiche and Ford to make full corrective

18   disclosures to correct their prior misrepresentations, omissions, failures to disclose and partial
19   disclosures.
20
            202.     Unless Reiche’s and Ford’s conduct is enjoined, Stardock’s goodwill and
21
     reputation will continue to suffer irreparable injury.
22
                                           COUNT XI
23                  California Common Law Contributory Trademark Infringement
24          203.    Stardock specifically incorporates and references the allegations asserted in each
25
     of the preceding paragraphs, as if fully set forth herein.
26

27
                                                     - 49 -
28                                      THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 50 of 57



 1          204.    Reiche and Ford allege to have direct control over the initial release of the open
 2   source version of the source code for Star Control II and did so with the knowledge that they did
 3
     not have the rights to the trademarks used or incorporated in the game or the rights to license such
 4
     trademarks.
 5
            205.    By releasing the open source version of the source code of Star Control II, despite
 6

 7   knowing that they did not have the rights to the trademarks or the rights to license the trademarks,

 8   Reiche and Ford have intentionally induced third-parties to infringe Stardock’s rights in and to

 9   one or more of the Stardock Marks, including but not limited to the following marks: STAR
10
     CONTROL, THE UR-QUAN MASTERS, PRECURSORS, FRUNGY, SUPER MELEE, ORZ,
11
     UR-QUAN, SYREEN, SPATHI, ANDROSYNTH, CHENJESU, ILWRATH, PKUNK,
12
     ARILOU, VUX, MELNORME, YEHAT, TAALO, DNYARRI, FWIFFO, CHMMR, DRUUGE
13
     CRIMSON CORPORATION, and/or any and all marks associated therewith, by facilitating the
14

15   further distribution and dissemination of the open source version of Star Control II.

16          206.    These actions by Reiche and Ford constitute contributory trademark infringement.
17          207.    As a proximate result of Reiche’s and Ford’s contributory infringement, Stardock
18
     has been damaged and will continue to suffer damage to its business, reputation and goodwill.
19
            208.    Reiche’s and Ford’s unlawful actions entitle Stardock to compensatory and other
20
     applicable damages in an amount to be proven at trial.
21
                                         COUNT XII
22      California Common Law Tortious Interference with Prospective Economic Advantage
23
            209.    Stardock specifically incorporates and references the allegations asserted in each
24
     of the preceding paragraphs, as if fully set forth herein.
25
            210.    Reiche and Ford knew or should have known of Stardock’s business and economic
26
     relationships with Valve and GOG and existing and potential purchasers of the Stardock Pre-
27
                                               - 50 -
28                                      THIRD AMENDED COMPLAINT
                                                                                      Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 51 of 57



 1   Origins Game Content on Valve’s and GOG’s respective platforms and have willfully committed
 2   intentional, malicious and wrongful acts to interfere with and disrupt these relationships by
 3
     submitting the false DMCA Notices for the improper and unwarranted removal of the Stardock
 4
     Pre-Origins Game Content from the platforms.
 5
             211.    Reiche’s and Ford’s intentional, malicious and willful actions described herein
 6

 7   were specifically designed to injure Stardock and disrupt its relationships with Valve and GOG

 8   and existing and potential purchasers of the Stardock Pre-Origins Game Content, as well as the

 9   release of Stardock’s Origins Game.
10
             212.    Reiche’s and Ford’s actions have caused substantial and irreparable harm to
11
     Stardock, including but not limited to lost profits and goodwill, monetary damage and damage to
12
     Stardock’s reputation.
13
             213.    Reiche’s and Ford’s unlawful actions entitle Stardock to damages in an amount to
14

15   be proven at trial.

16                                       COUNT XIII
              California Common Law Tortious Interference with Contractual Relations
17
             214.    Stardock specifically incorporates and references the allegations asserted in each
18
     of the preceding paragraphs, as if fully set forth herein.
19
20           215.    Stardock has existing contractual relationships with Valve and GOG, as well as

21   with customers who purchased the Stardock Pre-Origins Game Content on Valve’s and GOG’s

22   respective platforms and/or pre-ordered Stardock’s Origins Game
23
             216.    Reiche and Ford knew or should have known of Stardock’s existing contractual
24
     relationships with Valve and GOG, as well as purchasers of the Stardock Pre-Origins Game
25
     Content and/or potential purchasers of Stardock’s Origins Game, and have willfully committed
26
     intentional, malicious and wrongful acts to disrupt these relationships by submitting the false
27
                                                 - 51 -
28                                      THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 52 of 57



 1   DMCA Notices for the improper removal of the Stardock Pre-Origins Game Content from the
 2   platforms, which has prevented or hindered performance of the referenced contracts between
 3
     Stardock and Valve, GOG and Stardock’s customers.
 4
             217.    Reiche’s and Ford’s intentional, malicious and willful actions described herein
 5
     were specifically designed to injure Stardock and disrupt its contractual relationships with Valve,
 6

 7   GOG, and purchasers of the Stardock Pre-Origins Game Content and/or Stardock’s Origins Game.

 8           218.    Reiche’s and Ford’s actions have caused substantial and irreparable harm to

 9   Stardock, including but not limited to lost profits and goodwill, monetary damage and damage to
10
     Stardock’s reputation.
11
             219.    Reiche’s and Ford’s unlawful actions entitle Stardock to damages in an amount to
12
     be proven at trial.
13
                                            COUNT XIV
14                    Declaratory Judgment Regarding Ownership of Trademarks
                                      (15 U.S.C. § 1051 et seq.)
15
             220.    Stardock specifically incorporates and references the allegations asserted in each
16

17   of the preceding paragraphs, as if fully set forth herein.

18           221.    Reiche and Ford have filed the following trademark applications with the USPTO
19   relating to Star Control: U.S. Trademark Application No. 87/772,787 for the mark THE UR-
20
     QUAN MASTERS, U.S. Trademark Application No. 87/633,531 for the mark GHOSTS OF THE
21
     PRECURSORS, U.S. Trademark Application No. 87/879,067 for the mark PRECURSORS, U.S.
22
     Trademark Application No. 87878067 for the mark FRUNGY and U.S. Trademark Application
23

24   No. 87878093 for the mark FRUNGY GAMES (defined as Defendants’ Trademark Applications

25   herein).

26

27
                                                     - 52 -
28                                      THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 53 of 57



 1          222.    However, Stardock is the owner of the Stardock Marks, including but not limited
 2   to any and all trademarks adopted and used by Accolade in the marketing and publication of the
 3
     Classic Star Control Games, which includes, but is not limited to the product names/titles, sub-
 4
     names/titles, cover art, characters (e.g., aliens), alien race names, characters names, spaceship
 5
     names and spaceship designs within the Classic Star Control Games including but not limited to,
 6

 7   the following marks: STAR CONTROL, THE UR-QUAN MASTERS, PRECURSORS,

 8   FRUNGY, SUPER MELEE, ORZ, UR-QUAN, SYREEN, SPATHI, ANDROSYNTH,

 9   CHENJESU, ILWRATH, PKUNK, ARILOU, VUX, MELNORME, YEHAT, TAALO,
10
     DNYARRI, FWIFFO, CHMMR, DRUUGE, CRIMSON CORPORATION, and any and all
11
     marks associated therewith.
12
            223.    Thus, Defendants’ Trademark Applications are improper because Reiche and Ford
13
     are not the rightful owners of the marks referenced in Defendants’ Trademark Applications.
14

15          224.    Defendants’ Trademark Applications are also inappropriate and invalid for one or

16   more of the following reasons: (1) the marks incorporated in Defendants’ Trademark
17   Applications are likely to be confused with one or more of the Stardock Marks; (2) Reiche and
18
     Ford did not have a bona fide intent to use the marks incorporated in Defendants’ Trademark
19
     Applications in connection with the identified goods/services as of the filing date; (3) Reiche and
20
     Ford have not used the marks incorporated in Defendants’ Trademark Applications as trademarks
21

22   or service marks; (4) Reiche and Ford committed fraud on the USPTO by filing for marks for

23   which they knew they were not the rightful owners at the time of filing the applications and

24   declaring to the USPTO that, among other things, “To the best of the signatory's knowledge and
25   belief, no other persons, except, if applicable, concurrent users, have the right to use the mark in
26
     commerce, either in the identical form or in such near resemblance as to be likely, when used on
27
                                                    - 53 -
28                                     THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 54 of 57



 1   or in connection with the goods/services of such other persons, to cause confusion or mistake, or
 2   to deceive”; (5) Defendants’ Trademark Applications were filed in the name of the wrong party
 3
     and/or (6) Reiche and Ford filed Defendants’ Trademark Applications in bad faith.
 4
            225.   As a result, there exists a substantial controversy of sufficient immediacy and
 5
     reality between Stardock and Reiche and Ford to warrant the issuance of a declaratory judgment
 6

 7   that Reiche and Ford are not the rightful owners of the marks referenced in Defendants’

 8   Trademark Applications and that Defendants’ Trademark Applications are invalid.

 9                                      PRAYER FOR RELIEF
10
            WHEREFORE, Stardock respectfully requests that this Court:
11
            i.     Preliminarily and permanently enjoin Reiche and Ford, and all persons acting in
12
                   concert with them, or purporting to act on their behalf or in active concert or in
13
                   participation with them, from using Stardock’s trademarks, including but not
14

15                 limited to the Stardock Marks, the STAR CONTROL mark, THE UR-QUAN

16                 MASTERS mark, and all of the marks set forth within the Stardock TM
17                 Applications, as well as any confusingly similar designations or marks, including
18
                   but not limited to GHOSTS OF THE PRECURSORS, PRECURSORS, and
19
                   FRUNGY, that will violate or infringe Stardock’s rights, and require Reiche and
20
                   Ford and the participating persons to discontinue their current infringing practices.
21

22          ii.    Preliminarily and permanently enjoin Reiche and Ford from submitting any

23                 takedown notices under the DMCA or otherwise against Stardock for the removal

24                 of any material or content related to Stardock’s Origins Game on Valve, GOG or
25                 any other third-party distributor or service provider, and order Reiche and Ford to
26
                   withdraw any such DMCA notices that they have already been submitted.
27
                                                   - 54 -
28                                    THIRD AMENDED COMPLAINT
                                                                                     Case No. 17-cv-07025-SBA
     Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 55 of 57



 1       iii.    Enter judgment in favor of Stardock on the counts asserted herein and award
 2               Stardock all monetary damages caused by the acts forming the basis of this
 3
                 Complaint, including, without limitation, Reiche’s and Fords’ profits and
 4
                 Stardock’s actual and other damages as alleged above.
 5
         iv.     Award of treble damages to Stardock pursuant to 15 U.S.C. § 1117(b) due to
 6

 7               Reiche’s and Fords’ willful, knowing, and intentional infringement of the Stardock

 8               Marks.

 9       v.      Award of statutory damages to Stardock pursuant to 15 U.S.C. § 1117(c) due to
10
                 Reiche’s and Fords’ counterfeiting of the STAR CONTROL mark.
11
         vi.     Award of statutory damages to Stardock pursuant to 17 U.S.C. § 504(c) due to
12
                 Reiche’s and Ford’s willful, knowing, and intentional infringement of Stardock’s
13
                 registered copyright.
14

15       vii.    Award of all actual damages and attorneys’ fees pursuant to 17 U.S.C. § 512(f)

16               due to Reiche’s and Ford’s knowing and material misrepresentations in their
17               DMCA Notices.
18
         viii.   Order Valve and GOG to immediately replace and reinstate the Stardock Pre-
19
                 Origins Game Content previously removed from their respective platforms as a
20
                 result of Reiche’s and Ford’s DMCA Notices.
21

22       ix.     Enter a declaratory judgment that Reiche and Ford are not the owners of the

23               copyrights pertaining to the works embodied in U.S. Copyright Registration Nos.

24               PA 2-071-496 and PA 2-107-340, any alleged copyrights in Star Control 3, or any
25               other purported copyrights incorporated in the Classic Star Control Games and/or
26
                 open source version of Star Control II.
27
                                                - 55 -
28                                  THIRD AMENDED COMPLAINT
                                                                                Case No. 17-cv-07025-SBA
     Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 56 of 57



 1       x.      Enter a declaratory judgment that Defendants’ Trademark Applications are invalid
 2               and order that Defendant’s Trademark Applications be abandoned.
 3
         xi.     Award all damages suffered by Stardock pursuant to California common law.
 4
         xii.    Award Stardock all relief it is entitled to under the 1988 Agreement (including all
 5
                 addenda thereto), including but not limited to, Section 9 of that agreement.
 6

 7       xiii.   Order Reiche and Ford to pay Stardock the cost of this action and Stardock’s

 8               reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a) and any other

 9               applicable statutes.
10
         xiv.    Order Reiche and Ford to immediately cease the false, misleading and deceptive
11
                 advertising described herein, enjoining them from continuing to engage in
12
                 deceptive false, misleading and deceptive advertising, and requiring them to
13
                 engage in a corrective notice campaign.
14

15       xv.     Invalidate Reiche’s and Ford’s alleged copyrights, including any registrations they

16               have obtained in connection therewith, and prohibit them from continuing to make
17               misrepresentations based on those alleged copyrights;
18
         xvi.    Invalidate Reiche’s and Ford’s alleged trademarks, including any applications
19
                 and/or registrations they have obtained in connection therewith, and prohibit them
20
                 from continuing to make misrepresentations based on those alleged trademarks;
21

22       xvii.   Award Stardock such further relief as the Court deems just, proper and equitable.

23

24

25

26

27
                                                 - 56 -
28                                      THIRD AMENDED COMPLAINT
                                                                                  Case No. 17-cv-07025-SBA
      Case 4:17-cv-07025-SBA Document 72 Filed 10/15/18 Page 57 of 57



 1                                          JURY DEMAND
 2          Stardock hereby demands a trial by jury on all issues so triable, pursuant to Federal Rules
 3
     of Civil Procedure 38.
 4
     Dated: October 15, 2018              Respectfully submitted,
 5

 6                                               NIXON PEABODY LLP

 7
                                                 By:    /s/ Robert A. Weikert
 8
                                                 Robert A. Weikert (Bar No. 121146)
 9                                               rweikert@nixonpeabody.com
                                                 Dawn N. Valentine (Bar No. 206486)
10                                               dvalentine@nixonpeabody.com
                                                 NIXON PEABODY LLP
11                                               One Embarcadero Center
                                                 San Francisco, California 94111-3600
12                                               Tel: (415) 984-8200
                                                 Fax: (415) 984-8300
13
                                                 David L. May (appearance pro hac vice)
14                                               dmay@nixonpeabody.com
                                                 Jennette E. Wiser (appearance pro hac vice)
15                                               jwiser@nixonpeabody.com
                                                 NIXON PEABODY LLP
16                                               799 9th Street NW
                                                 Washington, DC 20001-4501
17                                               Tel: (202) 585-8000
                                                 Fax: (202) 585-8080
18
                                                 Attorneys for Stardock Systems, Inc.
19
20

21

22

23

24

25

26

27
                                                   - 57 -
28                                    THIRD AMENDED COMPLAINT
                                                                                    Case No. 17-cv-07025-SBA
